Election contest by Charles C. Krauger against John Steelhammer. From an order sustaining contestee's motion to quash the service of citation upon him, contestant appeals and contestee moves to dismiss the appeal.
APPEAL DISMISSED.
This proceeding was brought by the appellant under § 81-2546, et seq., O.C.L.A., for the purpose of contesting the nomination of the respondent at the primary election held May 21, 1948, as one of the Republican candidates for the House of Representatives from Marion County, State of Oregon. *Page 698 
Upon the filing of a petition as prescribed in §§ 81-2549 and 81-2551, a citation was issued by the county clerk and served upon the respondent, who thereafter filed a motion to quash the service of citation, based upon various grounds not necessary to state.
The circuit court, after a hearing, entered an order sustaining said motion. From that order the appellant has attempted to appeal, and the respondent has moved to dismiss the appeal.
We are of the opinion that the motion should be allowed. The order quashing the service is not "an order affecting a substantial right, and which determines the action or suit so as to prevent a judgment or decree therein, * * *." Section 10-801, O.C.L.A.
The proceeding has not been dismissed, and the cause remains undetermined.
Appeal dismissed.
 *Page 1